Exhibit 23.1 JOHN KINROSS-KENNEDY CERTIFIED PUBLIC ACCOUNTANT 17848 Skypark Circle IRVINE, CALIFORNIA, U.S.A.92614-6401 (949) 955-2522. Fax (949)724-3812 jkinross@cox.net jkinross@zamucen.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use, in the amendment of the Registration Statement of Kids Only Market, Inc. on Form S-1 of my Auditors report dated December 13, 2010, relating to the financial statements of Kids Only Market, Inc., for the period ended September 30, 2010. In addition, I consent to the reference to me under the heading “Interest of Named Experts and Counsel” in the Registration Statement. /s/ John Kinross-Kennedy John Kinross-Kennedy, CPA March 25, 2011
